Name: 88/117/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  EU finance
 Date Published: 1988-03-05

 Avis juridique important|31988D011788/117/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 060 , 05/03/1988 P. 0042 - 0042*****COMMISSION DECISION of 12 January 1988 om improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) (88/117/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the French Government has forwarded Circular DIAME-SMVHDH 5018 of 19 June 1986 on aids to collective investments in mountain and hill and less-favoured areas; Whereas, in accordance with Article 25 (1) of Regulation (EEC) No 797/85, the Commission is to decide whether, in view of the abovementioned notification, the provisions concerning the implementation of Title III of Regulation (EEC) No 797/85, in force in France, meet the conditions for a financial contribution from the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned provisions meet the conditions and the objective of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 In view of Circular DIAME-SMVHDR 5018 of 19 June 1986 on aids to collective investments in mountain and hill and less-favoured areas, the provisions concerning the implementation of Regulation (EEC) No 797/85 in force in France meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of that Regulation. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 30. 6. 1987, p. 1.